                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

VERNITA M. McDONALD                                                                 PLAINTIFF

v.                                                CIVIL ACTION NO. 3:19-cv-279-JMV

ANDREW M. SAUL, COMMISSIONER
OF THE SOCIAL SECURITY ADMINISTRATION                                             DEFENDANT

     ORDER GRANTING UNOPPOSED MOTION TO REVERSE AND REMAND

       THIS CAUSE having come on for hearing on the Defendant’s Motion to Reverse and

Remand [ECF No. 15] and this Court, having considered the same and being fully advised in the

premises, and noting that Plaintiff Vernita McDonald has no objection, is of the opinion that said

Motion for Remand is well taken and should be, and the same is, hereby granted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that Defendant’s Motion to

Reverse and Remand is GRANTED, and the unfavorable decision denying Plaintiff’s claim for

Title II Disability Insurance Benefits is REVERSED and REMANDED for further action by the

Commissioner of the Social Security Administration pursuant to the fourth sentence of 42 U.S.C.

§ 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS, FURTHER, ORDERED that on remand an Administrative Law Judge shall

consider the borderline age situation as defined in 20 C.F.R. § 404.1563(b) and decide whether

the higher age classification should be applied in this case.

       SO ORDERED this the 31st day of March, 2020.



                                                      /s/ Jane M. Virden
                                                      UNITED STATES MAGISTRATE JUDGE
PREPARED BY AND AGREED TO:

/s/ J. Luke Benedict
J. Luke Benedict - MS BAR #102992
Assistant United States Attorney
Northern District of Mississippi
Ethridge Professional Building
900 Jefferson Avenue
Oxford, MS 38655-3608
Telephone: (662) 234-3351
E-Mail: luke.benedict@usdoj.gov
Attorney for Andrew Saul, Commissioner of the
Social Security Administration

AGREED TO:

/s/ Leanna Reynolds (with permission)
Leanna Reynolds – MS BAR #104947
Thomas U. Reynolds Law Firm
P.O. Drawer 280
Charleston, MS 38921
Telephone: (662) 647-3203
E-Mail: reynoldsleanna@gmail.com
Attorney for Plaintiff Vernita McDonald




                                            -2-
